DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2021, 2/4/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “cannot be removed without showing evidence of tampering.” It is not clear how evidence of tampering is determined. Appropriate clarification is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a holder… compartment…actuator…. frame…in claims 1, 6, 10, 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 11, is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Shimizu et al. (US 2003/0001122 A1) [hereinafter Shimizu].
 As to claim 1, Shimizu teaches an apparatus for analysis of a sample of a material, comprising: a holder (2, Figs. 24, 26), configured to accept the sample, the holder comprising: a sample plate (224, Figs. 24, 26) comprising a first surface configured to contact the accepted sample; and a sample lens array (223, Figs. 24, 26) coupled to the sample plate, the sample lens array comprising a plurality of focusing elements (paragraph 0678).
As to claim 3, Shimizu teaches all as applied to claim 1, and in addition teaches wherein the plurality of focusing elements are configured to collect light from a respective plurality of regions of the surface of the sample and produce a respective plurality of beams of light (223, Figs. 24, 26; paragraphs 0665, 0678).
As to claim 11, Shimizu teaches all as applied to claim 1, and in addition teaches wherein the holder is configured to accept a beam of illuminating light (226, Fig.24) and guide the accepted beam of illuminating light to a side of the sample plate that is not the first surface (the bottom side of 224 of Fig.24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-7, 9, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu.
As to claim 6, Shimizu teaches all as applied to claim 1, and in addition teaches 
a compartment (regons 4 in the substrate 2; paragraph 0665) configured to accept the sample, wherein the sample plate forms a portion of the compartment. Shimizu is silent to a lid that is coupled to the holder and configured to selectably close over the compartment and permanently prevent removal of an accepted sample from the holder. However, Examiner takes Official Notice that coupling a lid to sample holder is well known in the art.
It would have been obvious to one of ordinary skill in the art to couple a lid to a sample holder in order to prevent sample from the escaping said holder and /or contamination or interaction with unwanted environ.
As to claim 7, Shimizu teaches all as applied to claim 1 except wherein the focusing elements are holographic lenses. However, Examiner takes Official Notice that use of holographic lenses is well known in the art.
It would have been obvious to one of ordinary skill in the art to incorporate a holograph lens in optical apparatus in order to shape/condition as desired.
As to claim 9, Shimizu teaches all as applied to claim 1, and in addition capable the sample plate (224, Figs. 24, 26) further comprising a channel configured to accept a liquid sample (paragraph 0348).
It would have been obvious to one of ordinary skill in the art to configure Shimizu sample plate accept a liquid sample in order to optically characterize said sample.
As to claim 15, Shimizu teaches all as applied to claim 1 except wherein the holder is configured as a single-use device and a sample, once accepted into the holder, cannot be removed without showing evidence of tampering. However, Examiner takes Official Notice that use disposable/single-use device and sample is known in the art.
It would have been obvious to one of ordinary skill in the art to provide a single-use device and a sample, once accepted into the holder, cannot be removed without showing evidence of tampering, in order to provide simple/cheaper sample holder.
Allowable Subject Matter
Claims 2, 4-5, 8, 10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious a apparatus, wherein the holder further comprises: a slit array coupled to the sample lens array, the slit array comprising a plurality of slits; and a collimating lens array coupled to the slit array, the collimating lens array comprising a plurality of collimating lenses.
	Claims 4-5, 8 depend on the objected claim 2.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus, wherein the sample plate further comprises an actuator selected from the group of a temperature-control element, a filtering element, and a stimulation element.
As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus, further comprising: a frame configured to removably accept the holder; a detector coupled to the frame; a focusing lens coupled to the frame; and a transmissive diffraction grating coupled to the frame.
Claims 13-14 depend on the objected claim 12
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wimberger-Friedl et al. (US 2011/0101243 A1) teaches a system and method is described for detecting a plurality of analytes in a sample. The characterization system (100) comprises an aperture array (108) and a lens array (110) for generating and focusing a plurality of excitation sub-beams on different sub-regions of a substrate. These sub-regions can be provided with different binding sites for binding different analytes in the sample. By detecting the different luminescent responses in a detector, the presence or amount of different analytes can be determined simultaneously. Alternatively or in addition thereto collection of the luminescence radiation can be performed using the lens array for directly collecting the luminescence response and for guiding the collected luminescence response to corresponding apertures. In a preferred embodiment, the excitation sub-beams are focused at the side of the substrate opposite of the lens array and an immersion fluid is provided between the lens array and the substrate to increase the collection efficiency of the luminescence radiation (Fig. 2; abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI NUR whose telephone number is (571)270-1298.  The examiner can normally be reached on M-F, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI NUR/Primary Examiner, Art Unit 2886